t c memo united_states tax_court donald g ford petitioner v commissioner of internal revenue respondent docket no filed date donald g ford pro_se aubrey c brown and andrew m winkler for respondent memorandum opinion colvin judge this case is before the court on respondent’s motion for default and entry of decision respondent requests that we find petitioner in default and enter a decision against him for deficiencies including additions to tax for fraud and the fraud_penalty petitioner was ordered to file a response to respondent’s motion but he failed to do so we will grant respondent’s motion for reasons described below respondent determined deficiencies in petitioner’s income_tax and additions to tax and a penalty for taxable years to as follows additions to tax penalty year deficiency sec_6651 sec_6653 sec_6663 dollar_figure dollar_figure big_number big_number big_number big_number -- dollar_figure big_number big_number -- big_number -- dollar_figure section references are to the internal_revenue_code as in effect during the years in issue rule references are to the tax_court rules_of_practice and procedure background a the pleadings the petition in this case was filed on date petitioner lived in louisville kentucky when the petition was filed in the answer respondent alleged a throughout the years in issue petitioner and w paul schultz schultz petitioner’s accountant and return preparer willfully conspired to evade and defeat income_tax due from petitioner for those years b petitioner and schultz willfully made and signed federal_income_tax returns for petitioner’s through tax years which returns were made under the penalties of perjury and were filed with the internal_revenue_service the service which returns they did not believe to be true and correct as to every respondent concedes the deficiencies additions to tax and fraud_penalty for and if respondent’s motion is granted material matter in preparing signing and filing those returns petitioner and schultz knew that the returns were false and fraudulent as to material matters c throughout the years in issue petitioner was a used car dealer in louisville kentucky and schultz was a certified_public_accountant in that same city d the manner and means by which petitioner and schultz sought to carry out the conspiracy to evade income_tax for petitioner’s tax years in issue included the willful creation of a fraudulent assignment of a note receivable it was further a part of such effort to evade and defeat petitioner’s income_tax_liability for petitioner and schultz to cause this fraudulent transaction and loss to be reported and carried forward on petitioner’s returns the fraudulent loss amount was dollar_figure e in furtherance of their conspiracy petitioner and schultz committed a number of overt acts f in about petitioner sold real_estate to huber’s inc for a total of dollar_figure g on his return for his tax_year petitioner reported that he had sold the land for dollar_figure that his basis in the land was dollar_figure and that his loss on the sale of the land was dollar_figure he further reported that he sold the buildings on the land for dollar_figure and was electing the installment_method of reporting that sale with the result that he paid no tax on the sale of the buildings for his tax_year his election required that he report as taxable_income a portion of all payments he received on the sale of the buildings h on the above sale huber’s inc paid petitioner a dollar_figure down payment and gave him a promissory note for dollar_figure huber’s inc made interest payments on the note until in or about the year i in july ken huber huber president of huber’s inc notified petitioner of its intent to pay off the dollar_figure note petitioner asked huber if huber’s inc would agree to pay off dollar_figure of the note and renegotiate a note for the remaining dollar_figure balance which huber’s inc subsequently agreed to do j on date petitioner and his then wife margaret ford executed an assignment conveying all of petitioner’s interest in the dollar_figure note to schultz the assignment recited that it was made in consideration for schultz’s payment of dollar_figure to petitioner k on that same date schultz applied for and received a loan in the amount of dollar_figure from the bank of louisville schultz’s loan application showed no information about his ability to repay the loan l on that same date schultz used the proceeds of the dollar_figure loan to purchase a one year certificate of deposit in the amount of dollar_figure payable to petitioner m on that same date petitioner executed a collateral_assignment and hypothecation agreement to the bank of louisville pledging the certificate of deposit as collateral for the bank of louisville’s dollar_figure loan to schultz n on that same date petitioner paid dollar_figure to schultz for accounting fees o on date huber’s inc transferred dollar_figure from its account at citizen’s fidelity bank trust company to the bank of louisville where the funds were applied to the payment of schultz’s dollar_figure loan p on that same date huber’s inc executed a promissory note to schultz in the amount of dollar_figure q on that same date schultz executed an assignment conveying all of his interest in the dollar_figure note to petitioner and his wife r on that same date schultz executed a limited power_of_attorney to name petitioner as his attorney in fact on all matters pertaining to the dollar_figure note s on that same date petitioner paid dollar_figure to schultz for accounting fees t on that same date the bank of louisville debited petitioner’s personal checking account for dollar_figure and credited that amount to interest owed on schultz’s dollar_figure note u on date huber’s inc paid in full the balance on the dollar_figure promissory note plus interest by a check payable to schultz in the amount of dollar_figure v on that same date schultz endorsed the dollar_figure check for deposit in petitioner’s checking account w on date petitioner filed his return for his tax_year the return included a schedule c for financing - sales notes the schedule c shows gross_receipts of dollar_figure with a related cost_of_goods_sold of dollar_figure and a loss in the amount of the dollar_figure difference when the loss was combined with interest_income the net result was a negative gross_income of dollar_figure and the net result on petitioner’s return for his tax_year is a reported loss for taxable_income of dollar_figure and a return that is false as to a material fact x the negative taxable_income of dollar_figure produced carryforward amounts that were carried forward to petitioner’s returns for his and tax years making each of those returns false as to a material fact y as part of his fraudulent actions petitioner willfully failed to report on his return for his tax_year the dollar_figure in income that he received as an installment_payment on the sale of the buildings if that income had been properly reported it would have resulted in dollar_figure in additional taxable_income for petitioner’s tax_year z as part of his fraudulent actions petitioner willfully failed to report on his return for his tax_year the dollar_figure in income that he received as an installment_payment on the sale of the buildings if that income had been properly reported it would have resulted in dollar_figure in additional taxable_income for petitioner’s tax_year aa petitioner knowingly willfully and with the intent to evade tax signed and caused to be filed with the service_returns for his through tax years that understated his tax_liability for each year ab petitioner reported a negative taxable_income of dollar_figure on his return for his tax_year when he then and there well knew and believed that the sale reported thereon should have been reported as an installment_sale with a taxable gain of dollar_figure which when combined with the other items of income and expense on his return would have resulted in taxable_income of dollar_figure for his tax_year ac petitioner reported a dollar_figure net_loss carry forward on his return for his tax_year and a negative taxable_income of dollar_figure for that year when he then and there well knew and believed that he should not have reported any loss carry forward and that he should have reported a positive taxable_income in the amount of dollar_figure ad petitioner reported a dollar_figure loss carry forward on his return for his tax_year and a negative taxable_income of dollar_figure for that year when he then and there well knew and believed that he should not have reported any loss carry forward that he should have reported taxable installment_sale income of dollar_figure and a positive taxable_income in the amount of dollar_figure ae petitioner reported a dollar_figure loss carry forward on his return for his tax_year and a negative taxable_income of dollar_figure for that year when he then and there well knew and believed that he should not have reported any loss carry forward and that he should have reported a positive taxable_income in the amount of dollar_figure af petitioner reported a dollar_figure loss carry forward on his return for his tax_year and a taxable_income of dollar_figure for that year when he then and there well knew and believed that he should not have reported any loss carry forward and that he should have reported a taxable_income in the amount of dollar_figure ag petitioner omitted dollar_figure in dividend income from don ford cars inc from his return for his tax_year with the intent to understate and defeat the federal_income_tax on that income item ah petitioner omitted dollar_figure in interest_income received from c ball from his return for his tax_year with the intent to understate evade and defeat the federal_income_tax on that income item ai petitioner omitted dollar_figure and dollar_figure in interest_income from don ford cars inc from his returns for his and tax years respectively with the intent to understate evade and defeat the federal_income_tax on those amounts aj petitioner omitted dollar_figure and dollar_figure in interest_income from tri-city credit from his returns for his and tax years respectively with the intent to understate evade and defeat the federal_income_tax on those amounts ak petitioner omitted dollar_figure in rent income from don ford cars inc from his return for his tax_year with the intent to understate evade and defeat the federal_income_tax on that amount al in addition to conspiring with schultz to evade and defeat income_tax for his through tax years petitioner also gave schultz information from which to prepare his returns petitioner with the intent to evade and defeat federal_income_tax sometimes did not give complete and correct information to schultz in order to maximize his fraudulent tax benefits am a part of each deficiency in income_tax for petitioner’s taxable years through is due to fraud with intent to evade taxes petitioner filed a reply in which he denied all allegations relating to fraud and alleged that he undertook the transactions described in respondent’s reply in good_faith and relied on schulz and other tax professionals after disclosing all of the relevant facts to them b procedural history this case was set for trial in louisville kentucky several times but was continued on date date date and date this case was called for report at the date louisville kentucky trial session and set for trial at a special session of the court to begin on date a stipulation of facts was filed on date however the case was continued on date and the special session was canceled motions to withdraw filed by petitioner’s counsel robert c webb and scott william dolson were granted on date and date petitioner his adult son and respondent had several discussions in an effort to narrow the issues or resolve this case as ordered by the court on date the discussions did not result in a narrowing of the issues around date petitioner’s son told respondent’s counsel that on date an amendment to petition was filed in which petitioner alleged that respondent was barred by the doctrines of collateral_estoppel res_judicata and waiver and by sec_6212 from proceeding with this case on date an answer to amended petition was filed in which respondent denied the allegations in the amendment to petition petitioner did not have a guardian or anyone with power_of_attorney or any authority to represent his interests respondent requested a letter verifying the above but no letter was provided to respondent rule d provides that absent a duly appointed representative to represent an incompetent taxpayer’s interest in the tax_court the incompetent person may act by a next friend or by a guardian ad litem see campos v commissioner tcmemo_2003_193 there is no indication in the record that petitioner or his son has tried to appoint a guardian or to have anyone act as next friend petitioner failed to file status reports in response to court orders dated date and date the date order warned petitioner that failure to respond to this order without good cause shown may result in dismissal of this case petitioner did not file a response to respondent’s motion for default and entry of decision as ordered by the court on date the court’s date order warned petitioner that failure_to_file a response could result in respondent’s motion being granted and decision entered against petitioner discussion if a party fails to plead or otherwise proceed as provided by the rules or as required by the court that party may be held in default on the motion of the other party or on the initiative of the court thereafter the court may enter a decision against the defaulting party rule petitioner’s son alleges that petitioner cannot proceed due to petitioner’s mental health we have given petitioner and his son an extended amount of time to make arrangements to proceed however neither petitioner nor anyone else has provided the court with a response that adequately recognizes petitioner’s obligations in this matter or respondent’s legitimate interest in pursuing this case there must be a procedural means to bring the case to a close regardless of petitioner’s mental health petitioner has failed to proceed as ordered by the court and has abandoned his case petitioner defaulted by not complying with orders of this court beginning more than a year and a half ago respondent’s motion for default as to deficiencies for and and addition_to_tax under sec_6651 for will be granted a taxpayer may be liable for fraud based on default if the commissioner alleges sufficient facts in the answer to support a finding of fraud even if the taxpayer denies the facts the commissioner alleged in the answer 926_f2d_1470 6th cir affg 91_tc_1049 79_tc_132 ndollar_figure affd 703_f2d_1063 8th cir see 73_tc_736 the facts alleged in respondent’s affirmative pleadings are sufficient to establish fraud by clear_and_convincing evidence petitioner received substantial amounts of unreported income 796_f2d_303 9th cir affg tcmemo_1984_601 petitioner’s pattern of substantially underreporting income for several years is strong evidence of fraud 348_us_121 as is the fact that he deliberately overstated his deductions 86_tc_1326 the facts pleaded in respondent's answer clearly establish that petitioner fraudulently underpaid his income taxes for and thus we will grant respondent's motion for default pursuant to rule a an appropriate order and decision will be entered
